State of New York
Court of Appeals
                                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 55
 Charlene Simmons,
         Appellant,
      v.
 Trans Express Inc.,
         Respondent.




 Abdul K. Hassan, for appellant.
 Kevin P. Connelly, for respondent.




 *    *     *    *     *    *     *     *    *     *    *      *     *     *      *     *      *

 Certification of a question by the United States Court of Appeals for the Second Circuit,
 pursuant to section 500.27 of this Court’s Rules of Practice, accepted and the issues
 presented are to be considered after briefing and argument. Chief Judge DiFiore and
 Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.

 Decided May 7, 2020